MANAGEMENT SERVICES AGREEMENT

     THIS MANAGEMENT SERVICES AGREEMENT (this "Agreement") is made, entered
into, and is effective as of November 2, 2007 by and between Cognigen Networks,
Inc. ("CNI"), and Commission River, Inc. ("CR").



BACKGROUND



     WHEREAS, CNI is desirous of having CR manage, support, and expand CNI's
operations as a master agency of various communications and non-communications
products and services (CNI's Core Business, referred to herein as the "CCB"),
and

     WHEREAS, CR is willing and able to provide the services to CNI on the terms
and subject to the conditions stated herein, and

     WHEREAS, CNI and CR agree this Agreement is intended to be an interim
agreement to a longer-term joint venture, partnership, or merger of the two
entities.

     NOW, THEREFORE, CNI and CR, in consideration of the mutual promises
hereinafter set forth, do hereby promise and agree as follows:

     1.    Appointment of CR. CNI hereby appoints CR as a provider of all
services necessary or appropriate for the supervision and management of the CCB,
as described more fully in Section 3. CR hereby accepts such appointment on the
terms and subject to the conditions stated herein.

     2.    Scope of the Services. Commencing with the date hereof and continuing
until termination of this Agreement as provided herein, CR shall (a) establish
and implement operational policies, (b) provide general management of the
day-to-day operations related to the CCB, and (c) exercise general supervision,
direction and management of the CCB (each a "Service" and collectively, the
"Services"). Without limiting the foregoing, CR shall maintain CNI's
relationships with the CNI's agents and customers currently included in the CCB.
Each party acknowledges that there may be material services that the parties
would have intended to include but which have inadvertently been omitted from
this Agreement. CR and CNI agree to cooperate and negotiate in good faith to
come to an agreement regarding the continued provision of such material services
that have inadvertently been omitted from this Agreement, on terms that are
acceptable to the parties.

--------------------------------------------------------------------------------

     
 
          (a)   Service Levels. All Services will be provided in a commercially
reasonable manner. Unless otherwise set forth herein, there shall be no service
levels with respect to any of the Services to be performed hereunder.

     3.    Responsibilities of CNI. Commencing with the date hereof and
continuing until termination of this Agreement as provided herein, CNI shall
assist and fully cooperate with CR in its performance of the Services. Without
limiting the foregoing, CNI shall undertake the following responsibilities with
the cooperation of CR:

          (a)   CNI shall provide CR with all information and materials in their
possession which are necessary to enable CR to provide the Services;

          (b)   CNI shall perform any acts reasonably necessary to maintain and
preserve the CCB, excluding those acts which are to be performed by CR in
connection with the Services, pursuant to and in accordance with the supervision
and direction of CR;

          (c)   CNI shall continue to communicate with third parties, pursuant
to the supervision and direction of CR, including responding to their inquiries,
requests and correspondence relating to the CCB; and

          (d)   CNI shall continue to manage all accounting and bookkeeping
functions of CCB, including but not limited to coordinating with customers
regarding collection of customer payments and reporting thereof.



     4.      Responsibilities of CR.



     (a)   In performing the Services, CR shall manage the CCB in  accordance
with subsection (b) of this Section 4. CR shall use commercially reasonable
efforts to (i) maintain quarterly and annual revenues to CCB from the sale of
CCB's existing products ("Existing Product Revenues"), and (ii) generate
revenues to CCB from the sale of new products that CR may develop from time to
time ("New Product Revenues"), and in each case, as related to the CCB only.
Notwithstanding the foregoing, CR acknowledges and agrees that the CCB is
subject to various economic factors that are beyond the control of CR, and
nothing contained in this Agreement shall be construed as a guarantee by CR to
CNI with respect to increasing Existing Products Revenues or any New Product
Revenues. The parties hereto agree that the failure of CR to generate or
increase Existing Product Revenues and/or New

      (b)  CR's management responsibilities under this Agreement shall consist
of the following components:

2

--------------------------------------------------------------------------------

          (i)   Without limiting CNI's right to contact its agents, management
of CNI's agents;

          (ii)   Management of CNI's websites including Id.net, Cognigen.net,
Cognigen.org, and mvld.org;

         (iii)   Management of CNI's back office functions, including but not
limited to the following: product offering presentation, sales reporting,
commission reporting, and training;

          (iv)   Management of CNI's vendors, including but not limited to the
following: AcculinQ, Broadvox, Capsule, Cleartel, Delta Three, DomainsWithUs,
Extreme Programming, FlexTel, HostingWithUs, IBNTe1, Inphonic, Ka118, Launchnet,
LowestDomainRates, MyPhoneCompany, OPEX, Packet 8, Pagenet, Pioneer, PNG, Simple
Biz Hosting, Sip Media, Speakeasy, SunRocket, Talk America, Unitel, WarpSpeed
Hosting, WebMax Hosting, WorldVerge, ZeroCents; and,

          (v)   Business planning and reporting for the CCB; this includes
preparing and presenting an operational plan and annual budget for approval by
an Operating Committee, as defined in Section 4(c). The operating plan and
budget shall outline the planned activities and costs related to manage and grow
the CCB.

          (c)   Material Decisions. The actions of CR in performing the Services
with regard to any Material Decision, as that term is defined herein, shall be
subject to approval of an Operating Committee ("OC") consisting of a
representative appointed by the CNI Management and a representative appointed by
CR. In the event the OC is not able to reach an agreement with regard to any
Material Decision that is being contemplated by the OC, the OC shall defer to
the CNI Management for a decision on the issue. The decision by the CNI
Management shall become binding upon the OC, and the OC shall direct that CR
discharge its Services in accordance with the decision of the CNI Board. For
purposes of this Agreement, "Material Decisions" shall mean operational and
management decisions that include, but may not be limited to:

          (i) Transactions between CNI and CR or between CNI and Telarus Inc.
not contemplated in the Agreement;

          (ii) Any transaction that is not an employee/contractor agreement but
involves the expenditure of capital by CNI in excess of $25,000 within a 12
month period; or

          (iii) Adjusting commission programs and override compensation
programs.

          (d)   Non-material Decisions. CR shall have the authority to make
operational decisions that are not Material Decisions with regard to the
responsibilities set forth in subsection (a) of this Section 4, including but
not limited to:

3

--------------------------------------------------------------------------------



          (i)   Hiring, firing and managing employees, service providers and
contractors related to the CCB business and in line with the CCB operating and
budget plan;

          (ii)   Holding contests, promotions and recruiting events related to
the CCB;(iii)  Modifying reporting systems and web interfaces;

         (iv)   Negotiating and re-negotiating existing or prospective vendor
agreements or customer agreements (CNI will retain its ability to approve any
changes to or signing of any agreements).

          (v)   Entering into non-vendor obligations that obligate CNI for less
than one year, including but not limited to leases, employment agreements, etc.

Vendor and other contracts negotiated by CR on behalf of CNI shall be executed
by CNI's designated representative to the OC, or any other authorized CNI
representative.

     5.   Independent Contractor Status. CR is an independent contractor in the
performance of the Services under this Agreement and shall determine the method,
details and means of performing the Services. Without limiting the generality of
the foregoing but subject to this Agreement, CR shall be permitted, in its sole
discretion, to (i) enter into and perform contracts and agreements in its own
name for the furnishing of services, equipment, parts and supplies in connection
with the Services, and (ii) recruit, hire and terminate the services of all
employees and independent contractors who perform services on behalf of CR in
connection with the Services. CR shall solely establish the terms and conditions
of employment for all its employees and shall pay all salaries and other
compensation due such employees. CR is not an agent of CNI and has no authority
whatsoever to bind CNI to any third-party by contract or agreement of any kind.

     6.   Compensation. As compensation for the Services, CR shall be
compensated as follows:

          (a)   Monthly Management Fee. CR shall receive a monthly payment as
follows (each, a "Monthly Management Fee"): (i) $15,000 per month, up to the
first six months of this Agreement, (ii) $10,000 per month for each of the
following three months, and (ii) $5,000 per month thereafter for the remaining
months of the Agreement. Each Monthly Management Fee hereunder shall be paid in
cash, or cash and convertible notes (CNI, at its discretion, may pay up to 50%
of the Management Fee in convertible notes under the same terms and conditions
as the financing that is presently being contemplated by CNI, see Exhibit C for
proposed terms). Each Monthly Management Fee payable hereunder shall be due in
two equal installments on the 15th calendar day and last day of each calendar
month.

4

--------------------------------------------------------------------------------



          (b)   Percentage of Monthly Earnings. In addition to any other payment
obligation under this Section 6, CR shall receive 5% of Monthly Earnings
(defined below), beginning in the seventh month of this Agreement. This amount
is to be advanced monthly but calculated and reconciled quarterly (each a
"Reconciliation"), no later than within 30 days of the end of each fiscal
quarter of CNI.

          (c)   Equity in Earnings Increase. In addition to any other payment
obligation under this Section 6, CR shall earn 50% of Increased Monthly Earnings
of the CCB (the "Equity in Earnings"). As an example, if there is an increase in
Monthly Earnings to $75,000, CR's Equity in Earnings shall be $12,500, or 16.7%
of the total Monthly Earnings, calculated as follows: ($75,000 -Baseline =
$25,000), then ($25,000 X 50% _ $12,500), where $12,500/$75,000 = 16.7% . For
purposes of this Agreement, (i) "Increased Monthly Earnings" shall mean all
Monthly Earnings (as defined below) in excess of Baseline, and (ii) "Baseline"
shall mean an amount equal to $50,000.

Each Equity in Earnings shall be advanced to CR monthly in cash but calculated
and reconciled by a Reconciliation, no later than within 30 days of the end of
each fiscal quarter of CNI. Equity in Earnings payable to CR in accordance with
this Section 6(c) shall survive the termination of this Agreement. Following the
termination of this Agreement, Equity in Earnings shall be measured at the end
of the first month following termination, and CNI shall pay CR such measured
amount ("Post-Termination Amount") each month for six (6) consecutive months
following termination. Equity in Earnings will be measured again after a period
of six (6) months following termination and CNI shall pay CR an amount equal to
the greater of (i) the original Post-Termination Amount, or (ii) the dollar
amount of the Equity in Earnings after six (6) moths following the termination
(such greater amount, the "5-Year Post-Termination Amount"). CNI shall pay the
5-Year Post-Termination Amount each month for a period of five (5) years (minus
the original 6 month period), provided that CNI may withhold any monthly 5Year
Post-Termination Payment until CR has made its payment obligations of the CR
Profit Share in accordance with Section 7 below, at which time any withheld
payments of the 5-Year Post-Termination Amount shall be immediately released to
CR.

For purposes of this Agreement, "Monthly Earnings" shall mean an amount equal to
(i) Monthly CCB Revenue, less (ii) related CCB expenses including, but not
limited to, commissions and bonuses, employee salaries or that portion of
employee salary relating to work performed within the CCB, contractor expenses,
office expenditures, CCB related travel, and any Monthly Management Fee and any
other expenses reasonably agreed upon by the parties hereto. CR will present a
quarterly operating budget to CNI Management detailing the anticipated monthly
CCB expenses. An example of the Monthly Earnings statement upon which the
calculation will be done is attached as Exhibit A.

5

--------------------------------------------------------------------------------



       (d)   Access to Books.



          (i)   During the term of this Agreement, CNI's representative on the
OC shall have continual access to any books, records or information of CR
related to operations of the CCB and any Services provided pursuant to this
Agreement.

          (ii)   CR's representative on the OC shall have continual access to
the books, records or information of CNI related to the Monthly Earnings, Equity
in Earnings and the calculation thereof.

     7.   CR Profit Share. Upon execution of this Agreement, CCB agents may be
encouraged to join the CR affiliate program, a description of which is attached
hereto as Exhibit B (the "CR Affiliate Program"). CR will pay CNI 50% of the
Gross Profit attributed to CCB agents who become agents of CR in providing the
Services related to the CR Affiliate Program. "Gross Profit" shall be calculated
as gross revenue on the sale by the CCB Agent less related commission, bonuses
and overrides. In addition to the profit share paid to CNI, CR will pay a
recruiting override to the Level 1 CNI upline consistent with CNI's compensation
plan for each agent who joins as a CR affiliate. Subject to the last sentence of
this Section 7, this override will be paid directly to CNI and distributed to
CNI agents. Agent affiliation with CR and payment of such share of Gross Profit,
as well as Level 1 override payments shall survive the termination of this
Agreement. Any payment to CNI under this Section 7 after termination of this
Agreement shall be conditioned upon continued payment, if due, of the Equity in
Earnings Increase as described in Section 6(c) hereof, and CR's obligation to
make any payment to CNI under this Section 7 shall continue so long as CNI is
current in any payments due to CR in Equity in Earnings Increase.
Notwithstanding anything to the foregoing, CR may, in its sole discretion,
offset any amounts payable to CNI under this Section 7 against any amounts owing
to CR but unpaid under Section 6 hereof

     8.   Related Party Transactions. The parties acknowledge CR operates the CR
Affiliate Program. The parties hereto also acknowledge that certain members of
CR's management own Telarus, Inc., a CR vendor. All transactions between CR and
Telarus, Inc. with exception to those pre-approved in this Agreement or those
already in place at the date of this Agreement, will be approved by the OC.
Related party transactions that do not include approval by the OC include the
following:

          (a)   CR shall enter into an employee leasing agreement with Telarus,
Inc., so that Telarus employees may perform services for the CCB at a
predetermined hourly rate.

          (b)   CR shall enter into an employee leasing agreement with
Commission River, Inc. so that CR employees may perform services for the CCB at
a predetermined hourly rate.

6

--------------------------------------------------------------------------------

          (c)   CR may choose to share vendor agreements with CNI and CNI may
choose to share vendor agreements with CR if it is in the best interest of each
company.

     9.    Indemnification. CNI shall indemnify, defend and hold harmless CR and
its directors, officers, employees and agents (the "CR Indemnitees") from and
against any and all damage, loss, liability and expense (including reasonable
attorneys' fees and expenses) in connection with any and all third-party actions
or threatened actions ("Indemnifiable Losses") incurred or suffered by any of
the CR Indemnitees arising from, related to or associated with CR's performance
of this Agreement and any of the Services, other than liabilities arising out of
the willful misconduct or gross negligence of CR. CNI shall also indemnify and
hold harmless the CR Indemnitees for any gross negligence or any acts of
intentional or willful misconduct by CNI.

10.      Limitation of Liability.

          (a)   Except for each party's undertaking to indemnify the other, 
neither party will be liable to the other for anything other than the management
compensation and profit share plan within this Agreement. Neither party will be
liable for consequential, incidental, special or indirect loss or damage of any
kind. The parties hereto acknowledge a conflict of interests exists as CR owns
an affiliate program and CR management owns Telarus, Inc. a Cognigen vendor. The
parties hereto agree that such conflict is mitigated and that CR management
cannot breach its duty of loyalty since all related party transactions are
approved by the OC or have been identified and approved in the Agreement.

          (b)   THIS IS A SERVICE AGREEMENT, AND EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, (A) CR NEITHER GUARANTEES OR WARRANTS THE SERVICES TO BE
PROVIDED HEREUNDER, (B) THE SERVICES WILL BE PROVIDED ON AN "AS IS" AND "WITH
ALL FAULTS" BASIS AND (C) THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR
GUARANTIES, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE EXPRESSLY
DISCLAIMED. NONE OF CR OR ANY OF ITS AFFILIATES GUARANTEES OR WARRANTS THE
CORRECTNESS, COMPLETENESS, CURRENTNESS, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF ANY DATA PROVIDED TO CNI.

     11.    Term and Termination. The Initial Term for this Agreement shall
commence on the date hereof and shall continue for twelve (12) months with a
review period commencing on the date hereof and ending after 90 consecutive days
(the "Review Period"). During the Review Period, the parties hereto may make
adjustments, mutually agreed upon in writing, before commencing with the balance
of the Initial Term. Either party may unilaterally terminate this Agreement for
any reason during the Review Period. In the event CNI elects to terminate this
Agreement after the Review Period, CR agrees to return all data related to the
CCB, and will warrant that the data shall not be used in any manner that may be
in contravention to the best interests of CNI. The Equity in Earnings and CCB
agents' affiliation with CR shall survive any termination. After the Initial
Term, the agreement shall automatically renew for one additional year term on
each anniversary thereafter, unless otherwise terminated by any party hereto
upon 30 days written notice to the other party.

7

--------------------------------------------------------------------------------



     12.    Confidential Information. CR agrees to use reasonable measures
(including, without limitation all measures the CR uses with respect to its own
Confidential Information), to keep Confidential Information confidential and not
disclose or use except in performance of its obligations under this Agreement.
Confidential Information shall include all data related to the CCB provided to
CR by CNI. Confidential Information does not include information which: (i) is
in the possession of CR at the time of disclosure as shown by CR's files and
records immediately prior to the time of disclosure; (ii) prior or after the
time of disclosure becomes part of the public knowledge or literature, not as a
result of any inaction or action of CR; or (iii) is approved for release by the
CNI in writing. CR acknowledges and agrees that due to the unique nature of the
Confidential Information, there can be no adequate remedy at law for any breach
of its obligations hereunder, that any such breach may allow third parties to
unfairly compete with CNI resulting in irreparable harm to CNI, and therefore,
that upon any such breach CNI shall be entitled to appropriate equitable relief
in addition to whatever remedies it might have at law. CR will notify CNI in
writing immediately upon the occurrence of any such unauthorized release or
other breach. Any breach of this Section 12 will constitute a material breach of
this Agreement, for which CNI may terminate this Agreement without further
notice to CR; provided that CNI's payment obligations under Section 6(c) hereof
shall continue as set forth in that Section.

     13.    Entire Agreement. This Agreement and any agreements between or among
the parties hereto of even date herewith constitute the entire agreement among
the parties hereto relating to the subject matter hereof, and all prior
agreements, correspondence, discussions and understandings of the parties
(whether oral or written) are merged herein and superseded hereby, it being the
intention of the parties hereto that this Agreement and the instruments and
agreements contemplated hereby shall serve as the complete and exclusive
statement of the terms of their agreement together. No amendment, waiver or
modification hereto or hereunder shall be valid unless in writing signed by an
authorized signatory of the party or parties to be affected thereby.

     14.    Assignment. This Agreement and the rights hereunder shall not be
assignable or transferable (i) by CR without the prior written consent of CNI,
except to an affiliate of CR or to a financial institution in connection with a
financing related to this Agreement, or (ii) by CNI without the prior written
consent of CR. The duties and obligations of a party hereunder shall not be
delegable without the prior written consent of the other parties hereto.

     15.    Arbitration. Except for actions for equitable or similar relief, any
dispute between the parties arising out of or in connection with this Agreement
or with any subscriber order, which cannot be settled amicably, shall be settled
under the Commercial Arbitration Rules of the American Arbitration Association.
Such arbitration shall take place in Denver, Colorado. The decision of a
majority of the arbitrators will be final and binding upon the parties and the
expense of the arbitration will be shared equally between the parties.

8

--------------------------------------------------------------------------------



     16.      Binding Effect. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns.

       17.      Severability. The parties agree that if any provision of this
Agreement shall under any circumstances be deemed invalid or inoperative, this
Agreement shall be construed with the invalid or inoperative provision deleted,
and the rights and obligations of the parties shall be construed and enforced
accordingly.

       18.      Applicable Law. This Agreement and all questions arising in
connection herewith shall be governed by and construed in accordance with the
internal laws of the State of Colorado without regard to the principles of
conflicts of laws thereunder.

       19.      Counterparts. This Agreement may be executed in one or more
original or facsimile counterparts, all of which shall be considered but one and
the same agreement, and shall become effective when one or more such
counterparts have been executed by each of the parties and delivered to the
other parties.

       20.      Use of Terms. In this Agreement, (i) the words "hereof,"
"herein," "hereto," "hereunder" and words of similar import mean and refer to
this Agreement as a whole and not merely to the specific section or clause in
which the respective word appears, (ii) words importing gender include the other
genders as appropriate and (iii) any terms defined in this Agreement may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference.

       21.      Facsimile Copy. This Agreement may be executed in facsimile copy
with the same binding effect as an original.

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first above written.

Commission River, Inc.   Cognigen Networks, Inc.  By /s/ Adam Edwards   By  /s/
Bob Bench Name Adam Edwards   Name  Bob Bench Title   President   Title   
President Date   11/2/07   Date    11-5-07

 

 

 

 

 

 

 

 

 


 

10

--------------------------------------------------------------------------------